     Case 3:19-cv-00449-LRH-WGC Document 49 Filed 01/15/21 Page 1 of 1




1

2                              UNITED STATES DISTRICT COURT

3                                     DISTRICT OF NEVADA
4
                                                 ***
5     TESORO REFINING & MARKETING                  Case No. 3:19-cv-00449-LRH-WGC
      COMPANY LLC, a Delaware limited
6     liability company,                                  ORDER
7                                        Plaintiff,
8
             v.
9
      ALANDDON LLC, a Nevada limited
10    liability company; KIM FIEGEHEN, as
      Guardian ad Litem for DONALD A. LEHR,
11
      individually; VALARIE M. LEHR,
12    individually; and KIM FIEGEHEN, as
      Guardian ad Litem, for ALLAN G.
13    FIEGHEN, individually,

14                                   Defendants.
15

16          The parties have submitted a proposed stipulation to extend the deadline to file
17   response to defendants' Motion for Summary Judgment (ECF 48). The court finds the
18   stipulation acceptable but does not chose to extend the deadline to an unknown date in
19   the future.
20          IT IS THEREFORE ORDERED, pursuant to the stipulation, that the deadline for
21   plaintiff to file its response to defendants' Motion for Summary Judgment (ECF No. 46)
22   is continued up to and including Friday, February 5, 2021, nunc pro tunc.
23          The parties are free to submit a further stipulation in the event that additional time
24   is needed based upon pending depositions and discovery.
25          IT IS SO ORDERED.
26          DATED this 15th day of January, 2021.
27
                                                           LARRY R. HICKS
28                                                         UNITED STATES DISTRICT JUDGE
                                                      1
